Frazer, J.
— The only question presented to this court is as to the sufficiency of the complaint. It shows (if we allow implications in its favor which may be of questionable admissibility) that the plaintiff Stout was indebted, in 1864, to the estate of one Daniel Stout, deceased, of which Woodburn was administrator; that he paid sixty dollars to the widow of Daniel upon the written order of Woodburn, as such administrator; that subsequently he paid to Woodburn the whole of his indebtedness, not deducting the amount paid upon the order, which he was not then able to produce, having lost it; it being then agreed by Woodburn that upon the production of the order, the amount of it should he applied as a payment upon a note held by the latter as such administrator against one Daniel Stout, jr.; that the plaintiff did not find, and was not able to produce, the lost order until after the final settlement of the estate of Stout, deceased, and after Woodburn’s death; that Daniel Stout, jr., *78was compelled to pay liis note, and that the order has now been found. Prayer that the amount of the order be allowed against Woodburn's estate.
J. H. Louden,and J. M. McCoy, for appellant.
J. E. McDonald, A. L. Roache and D. Sheeks, for appellee.
The case thus made shows a voluntary payment of money by Stout to an administrator’, no mistake of law or fact existing; that the estate of Daniel Stout, and not Wood-burn, the administrator, received the sole benefit of the money paid; but that there was an agreement that the plaintiff* should receive the benefit of the money so paid, by another arrangement, upon producing the lost order. When, under the agreement stated, must the order have been produced ? .Was Woodburn bound to wait indefinitely ? Wo do not so understand it. It is well settled that when in a contract no time is fixed for the performance of an act or condition, it must be performed within a reasonable time. In this case, inasmuch as Woodburn made the agreement in his capacity as administrator, it seems to us fair to assume 'that the parties contemplated that the lost paper should be produced at least before the estate of Stout, deceased, should be finally settled; otherwise Woodburn would have assumed the risk of personal loss, resulting from the neglect or failure of the plaintiff to find and present it earlier, a thing not within the limits of a reasonable supposition. It appears clear to us that Woodburn violated no contract, and it is quite apparent that the plaintiff's claim now to recover the money from his estate, upon the facts pleaded, is not supported by any consideration of justice.
The judgment is reversed, with costs, and the cause remanded, with directions to sustain the demurrer to the complaint.